Title: To James Madison from the Citizens of the Louisiana Territory, 22 November 1811 (Abstract)
From: Louisiana Territory Citizens
To: Madison, James


22 November 1811, St. Louis. The subscribers regret the necessity of having to recommend a successor to the deceased judge Otho Shrader, but they are motivated by interest in the welfare of the country and the desire some of them have, as attorneys at law, that the appointment be given to “a man whose talents and integrity are known and approved of by us and who has a general knowledge of the characters of our citizens and the state of our Country.” They believe that Col. Rufus Easton, who held “the appointment we now ask at the time of the Organization of the Government of this Territory,” has the necessary qualifications. “In that Capacity and since in the capacity of a Citizen and Councellor at Law he has obtained the confidence and esteem of our best Citizens.”
